Learned, P. J.:
I concur in the result of this opinion, but I cannot say that a justice is always obliged to permit a party to amend a pleading. *30It does not follow that substantial justice will be promoted by allowing a defendant, whenever he chooses, to set up any new matter which he may wish, without giving any respect to the question whether the new matter is alleged for delay or in good faith. If such were the rule there might be no end to the delay which could be caused by ingenious counsel.